COURT OF APPEALS OF VIRGINIA


Present:    Judges Annunziata, Agee and Senior Judge Coleman


CITY OF SUFFOLK SCHOOL BOARD AND
 LANDIN INCORPORATED
                                             MEMORANDUM OPINION*
v.   Record No. 2410-01-1                         PER CURIAM
                                              FEBRUARY 12, 2002
INGA W. RUTH


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Wendell M. Waller, School Board Attorney, on
             brief), for appellants.

             (Paul H. Wilson; Wilson & Wilson, P.C., on
             brief), for appellee.


     City of Suffolk School Board (employer) and Landin

Incorporated contend the Workers' Compensation Commission erred

in finding that Inga W. Ruth (claimant) was justified refusing

employer's offer of neurological treatment by Dr. Robert B.

Hansen.    Upon reviewing the record and the parties' briefs, we

conclude that this appeal is without merit.     Accordingly, we

summarily affirm the commission's decision.     Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
if supported by credible evidence.    See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     In ruling that claimant was justified in refusing

Dr. Hansen's treatment, the commission found as follows:

          [T]he evidence indicates that Dr. Hansen
          practices within a pain management clinic.
          His treatment recommendations clearly
          involved at least two other groups within
          his clinic, and he noted the claimant's
          unwillingness to "enter into a therapeutic
          alliance." Dr. [David P.] Meshorer's
          opinion was that Dr. Hansen offered a "wide
          range of services."

               The record indicated, however, that the
          claimant was receiving authorized pain
          management treatment, and the employer
          agrees that Dr. Hansen was being offered as
          a possible treating neurologist-not as a
          possible pain management director. We are
          persuaded that the treatment refused by the
          claimant was not "treating neurologist"
          treatment but a "therapeutic alliance" at
          Dr. Hansen's pain management clinic. Such a
          comprehensive treatment plan essentially
          involves the claimant's wholesale abnegation
          of her current treatment modality, similar
          to a change in her attending physician. The
          employer's application, however, did not
          seek a change in the claimant's attending
          physician, but alleged that the claimant was
          refusing neurological treatment.

               We find that the claimant was justified
          in refusing Dr. Hansen's treatment, because
          it essentially was not "neurological," but
          involved acceptance of an entire treatment
          regimen. We do not suggest that
          Dr. Hansen's comprehensive pain management
          plan would be ill advised. Rather, we
          believe the evidence showed that the
          claimant was offered a treating neurologist
          by the employer, but she was provided with a
          comprehensive pain clinic duplicative of

                              - 2 -
             much of the treatment she was currently
             receiving.

     The commission's findings are supported by credible

evidence, including the March 27, 2000 and November 15, 2000

letter reports of Dr. Meshorer.    In his report, Dr. Meshorer

described the ongoing treatment that he and Dr. Haydeh Esmaili

were providing to claimant for her depression and chronic pain

condition.    Credible evidence also showed that claimant was

receiving treatment from Dr. Stephen Plotnik, a rheumatologist,

for her myofascial pain syndrome.    Based upon this evidence and

Dr. Hansen's statement that if claimant were to initiate

treatment with him she should be "evaluated by the pain

psychology section" and the "interventional pain group," the

commission could reasonably infer that Dr. Hansen was not

offering neurological treatment, but rather pain management

treatment duplicative of much of the treatment claimant was

already receiving from Drs. Esmaili, Meshorer, and Plotnick.

     Because the commission's findings are supported by credible

evidence, they will not be disturbed by this Court on appeal.

Accordingly, we affirm the commission's decision that claimant

was justified in refusing Dr. Hansen's medical treatment

involving pain management.

                                                           Affirmed.




                                 - 3 -